Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This Application 16/662,609 (Claims filed 2/5/2021)
Co-pending: 16/662,825 (Claims filed 10/13/2020)
[Claims 1, 11, and 13] A video decoding method comprising: deriving information for
[Claims 1, 11, 12] A video decoding method comprising
deriving information for block availability of a neighboring prediction block for a current block
determining availability of a neighboring block of a current block
deriving information for motion information availability of the neighboring prediction block of the current block based on the information for block availability of the neighboring prediction block
and deriving availability of motion information on the neighboring block using the reset block availability information
constructing a merge candidate list for the current block the derived information for motion information availability of the neighboring prediction block
constructing a merge candidate list for the current block based on a result of determining the availability
performing motion compensation for the current block based on the merge candidate list
determining motion information of the current block based on the merge candidate list; obtaining prediction samples of the current block by using the motion information of the current block
wherein the merge candidate list includes a spatial merging candidate of the current block which is derived from the neighboring block
[note: the following are the positions of the spatial merge candidates: see Applicant’s Figs. 3, 5, 6, 7, 9] wherein in response to a position of the current block being defined as (xP, yP), the neighboring block comprises a first block comprising a pixel present at (xP-1, yP+nPSH), a second block comprising a pixel present at (xP-1, yP+nPSH- 1), a third block comprising a pixel present at (xP+nPSW, yP-1), a fourth block comprising a pixel present at (xP+nPSW-1, yP-1), and a fifth block comprising a pixel present at (xP-1, yP-1)
wherein the deriving information for block availability of the neighboring prediction block comprises
wherein the determining of the availability comprises
deriving the information for block availability of the neighboring prediction block based on whether a prediction mode of the neighboring prediction block is an intra prediction mode or not
deriving block availability information on the neighboring block based on whether a prediction mode of the neighboring block is an intra prediction mode or not
resetting the derived information for block availability of the neighboring prediction block based on parallel merge level information indicating a size of a block in which a parallel merge processing is applicable
resetting the derived block availability information on the neighboring block based on parallel merge level information indicating a size of a block in which a parallel merge processing is applicable
wherein the information for block availability indicates whether a corresponding neighboring prediction block is usable for a inter prediction of the current block and the information for motion information availability indicates whether motion information of a corresponding neighboring prediction block is included in the merge candidate list
wherein the block availability information on the neighboring block indicates whether a corresponding neighboring block is usable for a inter prediction of the current block and the availability of motion information on the neighboring block indicates whether motion information of a corresponding neighboring block is included in the merge candidate list


Claims 1, 11, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/662,825 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because “spatial merge candidate” is not expressly stated in 16/662,825, but is alluded to. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou-JCTVC (“AHG10: Configurable and CU-group level parallel merge/skip,” JCTVC-H0082, Feb. 2012) in view of Zhou-Patent (US Patent 9,143,795).

	Regarding Claim 1, Zhou-JCTVC discloses a video decoding method (HEVC, Abstract) comprising:
	deriving information for block availability (derivation of availableFlagN, Section “Replace 8.4.2.1.2”) of a neighboring prediction block (neighboring PU, Section 3; luma location ( xN, yN ), Section “Replace 8.4.2.1.2”) for a current block (current PU, Section 3);
	deriving information for motion information availability (evaluate whether merging candidates have the same motion vectors and the same reference indices, Section “Replace 8.4.2.1.1,” element 5) of the neighboring prediction block of the current block (neighboring PU, Section 3; luma location ( xN, yN ), Section “Replace 8.4.2.1.2”) based on the information for block availability of the neighboring prediction block (availableFlagN, Section “Replace 8.4.2.1.2”);
	constructing a merge candidate list (mergeCandList is constructed, Section “Replace 8.4.2.1.1,” elements 4 and 5) for the current block (current PU, Section 3) based on the derived information for motion information availability of the neighboring prediction block (when merging candidates have the same motion vectors and the same reference indices, remove the candidates except the one with the smallest order, Section “Replace 8.4.2.1.1,” element 5);
wherein the merge candidate list includes a spatial merging candidate (spatial merging candidates, Section “Replace 8.4.2.1.2”) of the current block (current PU, Section 3) which is derived from the neighboring block (spatial MVP availability is based on neighboring PU, Section 3, bullet 3),
	wherein the deriving information for block availability of the neighboring prediction block comprises:
	deriving the information for block availability (derivation of availableFlagN, Section “Replace 8.4.2.1.2”) of the neighboring prediction block (prediction unit covering luma location ( xN, yN ), Section “Replace 8.4.2.1.2”) based on whether a prediction mode of the neighboring prediction block is an intra prediction mode or not (the availableFlagN is set equal to 0 if prediction unit covering luma location ( xN, yN ) is not available or PredMode is MODE_INTRA, Section “Replace 8.4.2.1.2”);
	resetting the derived information for block availability of the neighboring prediction block (if the neighboring PU and the current PU belong to the same motion estimation region, Section 3) based on parallel merge level information (log2_parallel_merge_level_minus2, Section 3, Section “Replace 8.4.2.1.2”) indicating a size of a block in which a parallel merge processing is applicable (to indicate parallel processing level of merge/skip mode; Based on the value of log2_ parallel_ merge_ level_ minus2, divide a LCU into a number of non-overlapped
of motion estimation regions, Section 3, 3.1 and 3.2 for more details);
	wherein the information for block availability (availableFlagN, Section “Replace 8.4.2.1.2”) indicates whether a corresponding neighboring prediction block (neighboring PU, Section 3) is usable for a inter prediction (PredMode is equal to MODE_ INTER, Section “Replace 8.4.2.1.1”) of the current block (current PU, Section 3) and the information for motion information availability indicates whether motion information of a corresponding neighboring prediction block is included in the merge candidate list (When merging candidates have the same motion vectors and the same reference indices, the merging candidates are removed from the list except the merging candidate which has the smallest order in the mergeCandList, Section “Replace 8.4.2.1.1,” element 5).
Zhou-JCTVC does not explicitly disclose, but Zhou-Patent (US Patent 9,143,795) teaches
performing motion compensation (motion compensation. Fig. 9, Column 16 line 29 -end) for the current block (current PU Fig. 4) based on the merge candidate list (index / merge candidate list. Column 16 lines 29-end, Fig. 9).
It would have been obvious to one of ordinary skill in the art before the application was filed to implement the candidate list construction of Zhou-JCTVC in a decoder and use it to perform motion compensation, e.g., in the decoder of Zhou-Patent, because that is where it is designed to be used, and it is configurable and backward compatible to the current merge/skip design and offers flexibility for high throughput and high quality encoder designs (Zhou-JCTVC Abstract).

	Regarding Claim 11, Claim 11 is rejected on the grounds provided in Claim 1.

	Regarding Claim 13, Zhou-JCTVC does not explicitly disclose, but Zhou-Patent teaches a recording medium storing a bitstream (video buffer 836 for storage, Column 15 lines 40-41) formed by a method of encoding a video (encoder Fig. 8). 
	The remainder of Claim 13 is rejected on the grounds provided in Claim 1. 

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks Pp. 8, Section 1) that the amendments further highlight that “block availability information” and “availability of motion information” are separate features. This is appreciated.
Applicant also argues (Remarks Pp. 8-10) that Zhou-JCTVC’s “availableFlagN” should be mapped to “availability of motion information,” not to “block availability information,” which the Office Action has mapped it. Examiner understands Applicant’s position, but Applicant has expressly defined “block availability information” to have the same characteristics as availableFlagN. For example, Claim 1, in the last paragraph of Page 2 and first paragraph of Page 3, defines “the information for block availability” to respond to the neighboring block’s mode being “intra prediction mode” and to “parallel merge level information.” These are characteristics of availableFlagN. Therefore, although Applicant seems to have intended to create a different variable or condition, it has simply rewritten availableFlagN in different words. Examiner recommends to further define “block availability information” by describing its characteristics that are mutually exclusive with availableFlagN.
Applicant (Remarks Pp. 10) also argues the feature of “resetting,” but presents an improper argument. Applicant first assumes that availableFlagN is equivalent to the claim limitation “information for motion information availability,” then argues that “information for motion information availability” is not reset by the claims. This argument does not address the rejection set forth in the office action. 
The Office’s position is that availableFlagN is mapped to “information for block availability.” The dispositive issue is whether Zhou-JCTVC demonstrates availableFlagN being reset by parallel merge level information. And according to the broadest reasonable interpretation of “resetting,” it does.
Applicant’s specification does not have an express definition for resetting, therefore the industry definition controls. Resetting, in the context of electronics, is setting a signal to a 0-state (Google: reset definition). Zhou-JCTVC discloses, “if one of the following conditions is true, the availableFlagN is set equal to 0.” The conditions includes a condition based on log2_ parallel_ merge_ level_ minus2. Zhou-JCTVC sets availableFlagN to 0 on a condition of parallel merge level information, and availableFlagN is mapped to “information for block availability.” Therefore, Zhou-JCTVC discloses “resetting… the information for block availability.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BANG; Gun et al.	US 20160373784 A1	METHOD FOR ENCODING AND DECODING VIDEO INCLUDING PLURALITY OF LAYERS
Jeon; Yongjoon et al.	US 9621888 B2	Inter prediction method and apparatus therefor
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485